Order entered June 20, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-01141-CR

                        JEREMY JOHN SANDERSFELD, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-82341-07

                                          ORDER
        The Court GRANTS appellant’s June 18, 2014 pro se motion for extension of time to file

response to Anders brief.

        We ORDER appellant to file his response brief within THIRTY (30) DAYS from the

date of this order.

        We ORDER the Clerk of the Court to send a copy of this order to Jeremy John

Sandersfeld, TDCJ No. 1875695, Luther Unit, 1800 Luther Drive, Navasota, Texas, 77868.


                                                     /s/   DAVID EVANS
                                                           JUSTICE